[guarantyandsecurityagree001.jpg]
EXECUTION VERSION CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 GUARANTY
AND SECURITY AGREEMENT Dated as of April 1, 2015 among TOWNSQUARE MEDIA, INC.
and Each Grantor From Time to Time Party Hereto and ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree002.jpg]
-i- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 TABLE OF CONTENTS Page
ARTICLE I DEFINED TERMS Section 1.1 Definitions
..........................................................................................................................
1 Section 1.2 Certain Other Terms
...........................................................................................................
4 ARTICLE II GUARANTY Section 2.1
Guaranty..............................................................................................................................
4 Section 2.2 Limitation of Guaranty
.......................................................................................................
4 Section 2.3 Contribution
........................................................................................................................
5 Section 2.4 Authorization; Other Agreements
.......................................................................................
5 Section 2.5 Guaranty Absolute and Unconditional
................................................................................
5 Section 2.6 Waivers
...............................................................................................................................
6 Section 2.7 Reliance
..............................................................................................................................
7 Section 2.8 Keepwell
.............................................................................................................................
7 ARTICLE III GRANT OF SECURITY INTEREST Section 3.1 Collateral
.............................................................................................................................
7 Section 3.2 Grant of Security Interest in Collateral
...............................................................................
8 ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.1 Title; No Other Liens
..........................................................................................................
8 Section 4.2 Perfection and Priority
........................................................................................................
8 Section 4.3 Jurisdiction of Organization; Chief Executive Office
......................................................... 9 Section 4.4
Locations of Inventory, Equipment and Books and Records
.............................................. 9 Section 4.5 Pledged Collateral
...............................................................................................................
9 Section 4.6 Instruments and Tangible Chattel Paper Formerly Accounts
............................................. 9 Section 4.7 Intellectual
Property
..........................................................................................................
10 Section 4.8 Commercial Tort Claims
..................................................................................................
10 Section 4.9 Specific Collateral
.............................................................................................................
10 ARTICLE V COVENANTS Section 5.1 Maintenance of Perfected Security Interest;
Further Documentation and Consents ........ 10



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree003.jpg]
Page -ii- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 Section 5.2
Changes in Locations, Name, Etc.
....................................................................................
11 Section 5.3 Pledged Collateral
.............................................................................................................
12 Section 5.4 [Reserved]
.........................................................................................................................
12 Section 5.5 Commodity Contracts
.......................................................................................................
12 Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper
.................................. 12 Section 5.7 Intellectual Property
..........................................................................................................
13 Section 5.8 Notice of Commercial Tort Claims
...................................................................................
14 Section 5.9 Compliance with Credit Agreement
.................................................................................
14 ARTICLE VI REMEDIAL PROVISIONS Section 6.1 Code and Other Remedies
................................................................................................
15 Section 6.2 Accounts and Payments in Respect of General Intangibles
.............................................. 17 Section 6.3 Pledged Collateral
.............................................................................................................
18 Section 6.4 Proceeds to be Turned over to and Held by Administrative Agent
.................................. 19 Section 6.5 Registration Rights
...........................................................................................................
19 Section 6.6 Deficiency
.........................................................................................................................
20 ARTICLE VII THE ADMINISTRATIVE AGENT Section 7.1 Administrative Agent’s
Appointment as Attorney-in-Fact ...............................................
20 Section 7.2 Authorization to File Financing Statements
..................................................................... 22 Section
7.3 Authority of Administrative Agent
...................................................................................
22 Section 7.4 Duty; Obligations and Liabilities
......................................................................................
22 ARTICLE VIII MISCELLANEOUS Section 8.1 Reinstatement
....................................................................................................................
23 Section 8.2 Release of Collateral or Guarantors
..................................................................................
23 Section 8.3 Independent Obligations
...................................................................................................
24 Section 8.4 No Waiver by Course of Conduct
.....................................................................................
24 Section 8.5 Amendments in Writing
....................................................................................................
24 Section 8.6 Additional Grantors; Additional Pledged Collateral
......................................................... 24 Section 8.7 Notices
..............................................................................................................................
24 Section 8.8 Successors and Assigns
....................................................................................................
24 Section 8.9 Counterparts
......................................................................................................................
25 Section 8.10 Severability
.......................................................................................................................
25 Section 8.11 Governing Law
.................................................................................................................
25 Section 8.12 WAIVER OF JURY TRIAL
.............................................................................................
25 Section 8.13 Actions Requiring FCC Approval
....................................................................................
25



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree004.jpg]
-iii- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 ANNEXES AND
SCHEDULES Annex 1 Form of Pledge Amendment Annex 2 Form of Joinder Agreement
Annex 3 Form of Intellectual Property Security Agreement Schedule 1 Commercial
Tort Claims Schedule 2 Filings Schedule 3 Jurisdiction of Organization; Chief
Executive Office Schedule 4 Location of Inventory and Equipment Schedule 5
Pledged Collateral Schedule 6 Intellectual Property



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree005.jpg]
CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 GUARANTY AND SECURITY
AGREEMENT, dated as of April 1, 2015, by Townsquare Me- dia, Inc. (the
“Borrower”) and each of the other entities listed on the signature pages hereof
or that be- comes a party hereto pursuant to Section 8.6 (together with the
Borrower, the “Grantors”), in favor of Royal Bank of Canada (“Royal Bank”), as
administrative agent and collateral agent (in such capacities, together with its
successors and permitted assigns, the “Administrative Agent”) for the Lenders
and each other Secured Party (each as defined in the Credit Agreement referred
to below). W I T N E S S E T H: WHEREAS, pursuant to the Credit Agreement dated
as of April 1, 2015 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the Lenders and the Administrative Agent, the Lenders have
severally agreed to provide the Loans to the Borrower upon the terms and subject
to the conditions set forth therein; WHEREAS, each Grantor (other than the
Borrower) has agreed to guaranty the Loans and the other Obligations (as defined
in the Credit Agreement) of the Borrower; WHEREAS, each Grantor will derive
substantial direct and indirect benefits from the provision of the Loans under
the Credit Agreement; and WHEREAS, it is a condition precedent to the obligation
of the Lenders to provide the Loans to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent; NOW, THEREFORE, in consideration of the premises and to
induce the Lenders and the Admin- istrative Agent to enter into the Credit
Agreement, to induce the Lenders to provide their respective por- tion of the
Loans to the Borrower thereunder, to induce the L/C Issuers to issue Letters of
Credit under the Credit Agreement and to induce the Secured Hedging
Counterparties and Cash Management Banks to enter into the Secured Hedging
Agreements and Secured Cash Management Agreements, as applicable, each Grantor
hereby agrees with the Administrative Agent as follows: ARTICLE I DEFINED TERMS
Section 1.1 Definitions. (a) Capitalized terms used herein without definition
are used as defined in the Credit Agree- ment. (b) The following terms have the
meanings given to them in the UCC and terms used herein without definition that
are defined in the UCC have the meanings given to them in the UCC (such mean-
ings to be equally applicable to both the singular and plural forms of the terms
defined): “account”, “ac- count debtor”, “as-extracted collateral”, “bank”,
“certificated security”, “chattel paper”, “commercial tort claim”, “commodity
contract”, “control”, “deposit account”, “electronic chattel paper”,
“equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instru- ments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities ac-
count”, “securities intermediary”, “security”, “supporting obligation” and
“tangible chattel paper”. (c) The following terms shall have the following
meanings:



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree006.jpg]
-2- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 “Agreement” means this
Guaranty and Security Agreement. “Applicable IP Office” means the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency within or outside the United States. “Collateral” has the
meaning specified in Section 3.1. “Excluded Equity” means (i) in the case of
each Subsidiary of a Grantor that is a CFC or CFC Holding Company, any voting
stock (and non-voting stock convertible into voting stock) in excess of 65% of
its outstanding voting stock (plus any outstanding non-voting stock convertible
into voting stock) and (ii) in the case of any subsidiary or joint venture
acquired by the Borrower subsequent to the date hereof, the Stock of such
subsidiary or such joint venture solely to the extent, if any, that, and solely
dur- ing the period, if any, in which the pledge of such Stock would violate the
terms of any shareholder agreement or similar arrangements (including joint
venture agreements) relating to such subsidiary or such joint venture, as the
case may be. For the purposes of this definition, “voting stock” means, with
respect to any issuer, the issued and outstanding shares of each class of Stock
of such issuer entitled to vote (within the meaning of Treasury Regulations
Section 1.956-2(c)(2)). “Excluded Property” means, collectively, (i) any fee
owned real property with a book value of less than $5,000,000 and any real
property leasehold interest, (ii)(x) segregated deposit account or securi- ty
account for payroll, zero-balance accounts, (y) deposit accounts with a weekly
balance of less than $750,000 in the aggregate for all such accounts excluded
pursuant to this clause (ii)(y) and (z) security accounts containing cash and
Cash Equivalents of less than $3,000,000 in the aggregate for all such ac-
counts excluded pursuant to this clause (ii)(z), (iii)any FCC License, to the
extent prohibited by any Re- quirement of Law, including, without limitation,
the Communications Laws, (iv) any non-FCC License, permit or license or any
Contractual Obligation entered into by any Grantor (A) that prohibits or
requires the consent of any Person other than the Borrower and its Affiliates as
a condition to the creation by such Grantor of a Lien on or assignment by such
Grantor of any right, title or interest in such non-FCC Li- cense, permit,
license or Contractual Obligation or any Stock or Stock Equivalent related
thereto or (B) to the extent that any Requirement of Law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (A) and (B), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC, (v) fixed or capi- tal assets owned by any Grantor that is subject to a
purchase money Lien or a Capital Lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease or the acquisition of such asset
subject to such purchase money Lien) prohibits or requires the consent of any
Person other than the Borrower and its Affiliates (to the extent such consent
has not been obtained) as a condition to the creation of any other Lien on such
asset, (vi) Vehicles and any other assets subject to a certificate of title
(except to the extent perfection in such vehicles may be achieved by the filing
of a UCC financing statement and any commercial tort claims with a value less
than $3,000,000); (vii) any application for registration of a Trademark filed
with the U.S. Patent and Trademark Office (“PTO”) on an intent-to-use basis
until such time (if any) as a verified statement of use or amendment to allege
use is accepted by the PTO, at which time such Trademark shall automatically
become part of the Collateral and subject to the security interest pledged;
(viii) Excluded Equity; (ix) assets as to which the costs of obtaining a
security interest are excessive (as reasonably de- termined by the
Administrative Agent in writing) in relation to the value of the security
afforded thereby; (x) cash pledged to secure letter of credit reimbursement
obligations to the extent such secured letters of credit are issued or permitted
under the Credit Agreement; and (xi) pledges and security interests prohib- ited
by applicable law, rule or regulation; provided, however, “Excluded Property”
shall not include (i) to the maximum extent permitted by law, all rights
incident or appurtenant to any FCC License, the econom- ic value of any FCC
License, and the right to receive all monies, consideration, and proceeds
derived from or in connection with the sale, assignment or transfer of any FCC
License and (ii) any proceeds,



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree007.jpg]
-3- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 products,
substitutions or replacements of Excluded Property (unless such proceeds,
products, substitu- tions or replacements would otherwise constitute Excluded
Property). No steps to create or perfect a lien will be required in any foreign
jurisdictions with respect to assets held in foreign jurisdictions (it being
understood that the Lenders shall not require the Loan Parties to enter into any
security agreements or pledge agreements governed under foreign law).
“Guaranteed Obligations” has the meaning specified in Section 2.1. “Guarantor”
means each Grantor other than the Borrower. “Guaranty” means the guaranty of the
Guaranteed Obligations made by the Guarantors as set forth in this Agreement.
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
“Perfection Certificate” shall mean a certificate in the form of Exhibit A or
any other form ap- proved by the Administrative Agent, as the same shall be
supplemented from time to time. “Pledged Certificated Stock” means all
certificated securities and any other Stock or Stock Equivalent of any Person
evidenced by a certificate, instrument or other similar document (as defined in
the UCC), in each case owned by any Grantor, and any distribution of property
made on, in respect of or in exchange for the foregoing from time to time,
exceeding $3,000,000, individually or in the aggregate, including all Stock and
Stock Equivalents listed on Schedule 5 (whether or not such Stock or Stock
Equivalents exceed $3,000,000, individually or in the aggregate). Pledged
Certificated Stock excludes any Excluded Property. “Pledged Collateral” means,
collectively, the Pledged Stock and the Pledged Debt Instruments. “Pledged Debt
Instruments” means all right, title and interest of any Grantor in instruments
evi- dencing any Indebtedness owed to such Grantor exceeding $3,000,000,
individually or in the aggregate, including all Indebtedness described on
Schedule 5, issued by the obligors named therein. Pledged Debt Instruments
excludes any Excluded Property. “Pledged Investment Property” means any
investment property of any Grantor, and any distribu- tion of property made on,
in respect of or in exchange for the foregoing from time to time, exceeding
$750,000, individually or in the aggregate, other than any Pledged Stock or
Pledged Debt Instruments. Pledged Investment Property excludes any Excluded
Property. “Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. “Pledged Uncertificated Stock” means any Stock or Stock
Equivalent of any Person that is not Pledged Certificated Stock, including all
right, title and interest of any Grantor as a limited or general partner in any
partnership not constituting Pledged Certificated Stock or as a member of any
limited lia- bility company, all right, title and interest of any Grantor in, to
and under any Constituent Document of any partnership or limited liability
company to which it is a party, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, exceeding
$3,000,000, individually or in the aggregate, including in each case those
interests set forth on Schedule 5 (whether or not such Stock or Stock
Equivalents exceed $3,000,000, individually or in the aggregate), to the extent
such inter- ests are not certificated. Pledged Certificated Stock excludes any
Excluded Property.



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree008.jpg]
-4- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 “Qualified ECP
Guarantor” shall mean, at any time, in respect of any Secured Swap Obligation,
each Guarantor with total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Secured Swap Obligation or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Secured Swap
Obligation” means all Obligations under any Secured Hedging Agreement.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all docu- mentation, training materials and
configurations related to any of the foregoing. “UCC” means the Uniform
Commercial Code as from time to time in effect in the State of New York;
provided, however, that, in the event that, by reason of mandatory provisions of
any applicable Re- quirement of Law, any of the attachment, perfection or
priority of the Administrative Agent’s or any other Secured Party’s security
interest in any Collateral is governed by the Uniform Commercial Code of a ju-
risdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in ef- fect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.
“Vehicles” means all vehicles covered by a certificate of title law of any
state. Section 1.2 Certain Other Terms. (a) The terms “herein”, “hereof” and
similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement. References herein to an Annex,
Sched- ule, Article, Section or clause refer to the appropriate Annex or
Schedule to, or Article, Section or clause in this Agreement. Where the context
requires, provisions relating to any Collateral when used in relation to a
Grantor shall refer to such Grantor’s Collateral or any relevant part thereof.
(b) Section 1.5 (Interpretation) of the Credit Agreement is applicable to this
Agreement as and to the extent set forth therein. ARTICLE II GUARANTY Section
2.1 Guaranty. To induce the Lenders to enter into the Credit Agreement, each
Guar- antor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Doc- ument, of all the Obligations of the Borrower and each other Guarantor
whether existing on the date here- of or hereinafter incurred or created (the
“Guaranteed Obligations”). This Guaranty by each Guarantor hereunder constitutes
a guaranty of payment and not of collection. Section 2.2 Limitation of Guaranty.
Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guaran- tor
shall be liable hereunder shall not exceed the maximum amount for which such
Guarantor can be lia- ble without rendering this Guaranty or any other Loan
Document, as it relates to such Guarantor, subject to avoidance under applicable
Requirements of Law relating to fraudulent conveyance or fraudulent trans-



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree009.jpg]
-5- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 fer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and Sec-
tion 548 of Title 11 of the United States Code or any applicable provisions of
comparable Requirements of Law) (collectively, “Fraudulent Transfer Laws”). Any
analysis of the provisions of this Guaranty for purposes of Fraudulent Transfer
Laws shall take into account the right of contribution established in Sec- tion
2.3 and, for purposes of such analysis, give effect to any discharge of
intercompany debt as a result of any payment made under the Guaranty. Section
2.3 Contribution. To the extent that any Guarantor shall be required hereunder
to pay any portion of any Guaranteed Obligation exceeding the greater of (a) the
amount of the economic benefit actually received by such Guarantor from the
Loans and other Obligations and (b) the amount such Guarantor would otherwise
have paid if such Guarantor had paid the aggregate amount of the Guar- anteed
Obligations (excluding the amount thereof repaid by the Borrower) in the same
proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date. Section 2.4 Authorization; Other Agreements. The
Secured Parties are hereby authorized, without notice to or demand upon any
Guarantor and without discharging or otherwise affecting the obli- gations of
any Guarantor hereunder and without incurring any liability hereunder, from time
to time, to do each of the following: (a) subject to compliance, if applicable,
with Section 11.1 of the Credit Agreement (i) modify, amend, supplement or
otherwise change, (ii) accelerate or otherwise change the time of payment or
(iii) waive or otherwise consent to noncompliance with, any Guaranteed
Obligation or any Loan Document; (b) apply to the Guaranteed Obligations any
sums by whomever paid or however re- alized to any Guaranteed Obligation in such
order as provided in the Loan Documents; (c) refund at any time any payment
received by any Secured Party in respect of any Guaranteed Obligation; (d) (i)
Sell, exchange, enforce, waive, substitute, liquidate, terminate, release, aban-
don, fail to perfect, subordinate, accept, substitute, surrender, exchange,
affect, impair or other- wise alter or release any Collateral for any Guaranteed
Obligation or any other guaranty therefor in any manner, (ii) receive, take and
hold additional Collateral to secure any Guaranteed Obliga- tion, (iii) add,
release or substitute any one or more other Guarantors, makers or endorsers of
any Guaranteed Obligation or any part thereof and (iv) otherwise deal in any
manner with the Bor- rower and any other Guarantor, maker or endorser of any
Guaranteed Obligation or any part thereof; and (e) settle, release, compromise,
collect or otherwise liquidate the Guaranteed Obliga- tions. Section 2.5
Guaranty Absolute and Unconditional. To the extent not prohibited by applica-
ble law, each Guarantor hereby waives and agrees not to assert any defense
(other than termination of the Loan Documents (including termination of all
commitments under the Credit Agreement) and payment in full of the Guaranteed
Obligations (other than contingent indemnification Obligations)) in respect of
this Guaranty, whether arising in connection with or in respect of any of the
following or otherwise, and here- by agrees that its obligations under this
Guaranty are irrevocable, absolute and unconditional and shall not be discharged
as a result of or otherwise affected by any of the following (which may not be
pleaded and



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree010.jpg]
-6- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 evidence of which may
not be introduced in any proceeding with respect to this Guaranty, in each case
except as otherwise agreed in writing by the Administrative Agent): (a) the
invalidity or unenforceability of any obligation of the Borrower or any other
Guarantor under any Loan Document or any other agreement or instrument relating
thereto (in- cluding any amendment, consent or waiver thereto), or any security
for, or other guaranty of, any Guaranteed Obligation or any part thereof, or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guaranteed Obligations or any part thereof; (b) the absence of
(i) any attempt to collect any Guaranteed Obligation or any part thereof from
the Borrower or any other Guarantor or other action to enforce the same or (ii)
any action to enforce any Loan Document or any Lien thereunder; (c) the failure
by any Person to take any steps to perfect and maintain any Lien on, or to
preserve any rights with respect to, any Collateral; (d) any workout,
insolvency, bankruptcy proceeding, reorganization, arrangement, liquidation or
dissolution by or against the Borrower, any other Guarantor or any of the
Borrow- er’s other Subsidiaries or any procedure, agreement, order, stipulation,
election, action or omis- sion thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding; (e) any
foreclosure, whether or not through judicial sale, and any other Sale of any
Collateral or any election following the occurrence of an Event of Default by
any Secured Party to proceed separately against any Collateral in accordance
with such Secured Party’s rights under any applicable Requirement of Law; or (f)
any other defense, setoff, counterclaim or any other circumstance that might
oth- erwise constitute a legal or equitable discharge of the Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries, in each case other than
the payment in full of the Guaranteed Ob- ligations (other than contingent
indemnification Obligations). Section 2.6 Waivers. To the extent not prohibited
by applicable law, each Guarantor hereby unconditionally and irrevocably waives
and agrees not to assert any claim, defense (other than termina- tion of the
Loan Documents (including termination of all commitments thereunder) and payment
in full of the Guaranteed Obligations (other than contingent indemnification
Obligations)), setoff or counterclaim based on diligence, promptness,
presentment, requirements for any demand or notice hereunder including any of
the following: (a) any demand for payment or performance and protest and notice
of protest, (b) any notice of acceptance, (c) any presentment, demand, protest
or further notice or other requirements of any kind with respect to any
Guaranteed Obligation (including any accrued but unpaid interest thereon)
becoming immediately due and payable and (d) any other notice in respect of any
Guaranteed Obligation or any part thereof, and any defense arising by reason of
any disability or other defense of the Borrower or any other Guarantor. Until
the termination of the Loan Documents (including termination of all com-
mitments thereunder) and payment in full of the Guaranteed Obligations (other
than contingent indemni- fication Obligations), each Guarantor further
unconditionally and irrevocably agrees not to (x) enforce or otherwise exercise
any right of subrogation or any right of reimbursement or contribution or
similar right against the Borrower or any other Guarantor by reason of any Loan
Document or any payment made thereunder or (y) assert any claim, defense, setoff
or counterclaim it may have against any other Loan Party or set off any of its
obligations to such other Loan Party against obligations of such Loan Party to
such Guarantor. No obligation of any Guarantor hereunder shall be discharged
other than by payment in full of the Guaranteed Obligations (other than
contingent indemnification Obligations).



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree011.jpg]
-7- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 Section 2.7 Reliance.
Each Guarantor hereby assumes responsibility for keeping itself in- formed of
the financial condition of the Borrower, each other Guarantor and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would re- veal,
and each Guarantor hereby agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Secured Party shall be under no obligation to (a) undertake
any investigation not a part of its regular business routine, (b) disclose any
information that such Secured Party, pursuant to ac- cepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or (c)
make any future disclosures of such information or any other information to any
Guarantor. Section 2.8 Keepwell. Each Loan Party that is a Qualified ECP
Guarantor hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each other Loan
Party with respect to any Secured Swap Obligation as may be needed by such Loan
Party from time to time to honor all of its obligations under this Guaranty in
respect of such Secured Swap Obligation (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 2.8 for the maximum amount
of such liability that can be hereby incurred without rendering such Qualified
ECP Guarantor’s obligations and undertakings under Section 2.1, or otherwise
under this Guar- anty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Sec-
tion shall remain in full force and effect until the termination or release of
this Agreement with respect to such Qualified ECP Guarantor pursuant to Section
8.2. Each Loan Party that is a Qualified ECP Guaran- tor intends this Section
2.8 to constitute, and this Section 2.8 shall be deemed to constitute a
“keepwell, support, or other agreement” for the benefit of, each Loan Party for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. ARTICLE
III GRANT OF SECURITY INTEREST Section 3.1 Collateral. For the purposes of this
Agreement, all of the following property now owned or at any time hereafter
acquired by a Grantor or in which a Grantor now has or at any time in the future
may acquire any right, title or interests is collectively referred to as the
“Collateral”: (a) all accounts, chattel paper, deposit accounts, documents (as
defined in the UCC), equipment, general intangibles, instruments, Intellectual
Property, inventory, investment property, letter-of-credit rights and any
supporting obligations related thereto; (b) the commercial tort claims described
on Schedule 1 and on any supplement thereto received by the Administrative Agent
pursuant to Section 5.8; (c) all books and records pertaining to the other
property (other than Excluded Prop- erty) described in this Section 3.1; (d) all
property of such Grantor held by any Secured Party, including all property of
every description, in the custody of or in transit to such Secured Party for any
purpose, including safekeeping, collection or pledge, for the account of such
Grantor or as to which such Grantor may have any right or power, including but
not limited to cash;



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree012.jpg]
-8- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 (e) all other goods
(including but not limited to fixtures) and personal property of such Grantor,
whether tangible or intangible and wherever located; (f) all FCC Licenses and
the proceeds of any FCC Licenses, provided that such se- curity interest does
not include at any time any FCC Licenses to the extent (but only to the extent)
that at such time the Administrative Agent may not validly possess a security
interest directly in the FCC Licenses pursuant to the Communications Laws, as in
effect at such time, but such secu- rity interest does include, to the maximum
extent permitted by law, the economic value of the FCC Licenses, all rights
incident or appurtenant to the FCC Licenses and the right to receive all monies,
consideration and proceeds derived from or in connection with the sale,
assignment or transfer of the FCC Licenses; and (g) to the extent not otherwise
included and except to the extent expressly excluded by the terms hereof, all
proceeds of the foregoing; provided, however, that “Collateral” shall not
include any Excluded Property; and provided, further, that if and when any
property shall cease to be Excluded Property, such property shall be deemed at
all times from and after the date hereof to constitute Collateral. Section 3.2
Grant of Security Interest in Collateral. Each Grantor, as collateral security
for the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of such Grantor (the
“Secured Obligations”), hereby pledges to the Ad- ministrative Agent for the
benefit of the Secured Parties, and grants to the Administrative Agent for the
benefit of the Secured Parties a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of such Grantor.
ARTICLE IV REPRESENTATIONS AND WARRANTIES To induce the Lenders, the
Administrative Agent and the other Secured Parties to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
the Ad- ministrative Agent, the Lenders, and the other Secured Parties: Section
4.1 Title; No Other Liens. Except for the Lien granted to the Administrative
Agent pursuant to this Agreement and other Permitted Liens, such Grantor owns
its portion of the Collateral free and clear of any and all Liens. Such Grantor
(a) is the record and beneficial owner of the Collateral pledged by it hereunder
constituting instruments or certificates and (b) has rights in or the power to
trans- fer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien (other than Permitted Liens).
Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of the Administrative Agent for the benefit of the Secured Parties in all
Collateral subject, for the following Collateral, to the occurrence of the
following: (a) in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the completion of the
filings and other actions specified on Sched- ule 2 (which, in the case of all
filings and other documents referred to on such schedule, have been deliv- ered
to the Administrative Agent in completed and duly authorized form), (b)
[reserved], (c) in the case of all Copyrights, Trademarks and Patents for which
UCC filings are insufficient, all appropriate filings hav- ing been made with
the United States Copyright Office or the United States Patent and Trademark
Office, as applicable, (d) in the case of letter-of-credit rights that are not
supporting obligations of Collateral, the



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree013.jpg]
-9- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 execution of a
Contractual Obligation granting control to the Administrative Agent over such
letter-of- credit rights, and (e) in the case of electronic chattel paper, the
completion of all steps necessary to grant control to the Administrative Agent
over such electronic chattel paper. Such security interest shall be pri- or to
all other Liens on the Collateral except for Permitted Liens having priority
over the Administrative Agent’s Lien by operation of law or unless otherwise
permitted by any Loan Document upon (i) in the case of all Pledged Certificated
Stock, Pledged Debt Instruments and Pledged Investment Property, the delivery
thereof to the Administrative Agent of such Pledged Certificated Stock, Pledged
Debt Instru- ments and Pledged Investment Property consisting of instruments and
certificates, in each case properly endorsed for transfer to the Administrative
Agent or in blank and (ii) in the case of all other instruments and tangible
chattel paper that are not Pledged Certificated Stock, Pledged Debt Instruments
or Pledged Investment Property, the delivery thereof to the Administrative Agent
of such instruments and tangible chattel paper. Except as set forth in this
Section 4.2, all actions by each Grantor reasonably necessary to protect and
perfect the Lien granted hereunder on the Collateral have been duly taken.
Section 4.3 Jurisdiction of Organization; Chief Executive Office. Such Grantor’s
jurisdiction of organization, legal name and organizational identification
number, if any, and the location of such Grantor’s chief executive office or
principal place of business, in each case as of the date hereof, is speci- fied
on Schedule 3 and such Schedule 3 also lists all jurisdictions of incorporation
and legal names for the five years preceding the date hereof. Section 4.4
Locations of Inventory, Equipment and Books and Records. On the date hereof,
such Grantor’s inventory and equipment (other than inventory or equipment in
transit, out for repair, in- tended for personal use (such as cell phones and
laptops)), having a fair market value of at least $3,000,000 individually, and
books and records concerning the Collateral are kept at the locations listed on
Schedule 4. Section 4.5 Pledged Collateral. (a) The Pledged Stock pledged by
such Grantor as of the date hereof (a) is listed on Sched- ule 5 and constitutes
that percentage of the issued and outstanding equity of all classes of each
issuer thereof as set forth on Schedule 5 and, (b) has been duly authorized,
validly issued and is fully paid and nonassessable (other than Pledged Stock in
limited liability companies and partnerships). (b) As of the Closing Date,
except as set forth on Schedule 5, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates in each case having a principal amount in excess of
$750,000, individually or in the aggregate and all Pledged Collateral (other
than Pledged Uncertificated Stock) listed on Schedule 5, has been deliv- ered to
the Administrative Agent in accordance with Section 5.3(a). (c) Upon the
occurrence and during the continuance of an Event of Default and after written
notice to the applicable Grantor, to the fullest extent permitted by applicable
law, the Administrative Agent shall be entitled to exercise all of the rights of
the Grantor granting the security interest in any Pledged Stock, and a
transferee or assignee of such Pledged Stock shall become a holder of such
Pledged Stock to the same extent as such Grantor and be entitled to participate
in the management of the issuer of such Pledged Stock and, upon the transfer of
the entire interest of such Grantor, such Grantor shall, by operation of law,
cease to be a holder of such Pledged Stock. Section 4.6 Instruments and Tangible
Chattel Paper Formerly Accounts. No amount in ex- cess of $3,000,000
individually or in the aggregate payable to such Grantor under or in connection
with any account or otherwise is evidenced by any instrument or tangible chattel
paper that has not been deliv-



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree014.jpg]
-10- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 ered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by Sec- tion 5.6(a). Section 4.7 Intellectual Property. (a) Schedule 6
sets forth, as of the Closing Date, a true and complete list of (x) the
following Intellectual Property each such Grantor owns: (i) Intellectual
Property that is registered or subject to ap- plications for registration, (ii)
Internet Domain Names and (iii) material Software, and including for each of the
foregoing items, as applicable (A) the owner, (B) the title, (C) the
jurisdiction in which such item has been registered or otherwise arises or in
which an application for registration has been filed and (D) the registration or
application number and registration or application date and (y) all material IP
Li- censes or other rights (including franchises) granted by or to the Grantor
with respect thereto (except for licenses of commercially available software)
including the identity of the licensor licensee, as applicable. (b) On the
Closing Date, all Material Intellectual Property owned by such Grantor is valid,
in full force and effect, subsisting, unexpired and enforceable, and no Material
Intellectual Property has been abandoned. No breach or default of any material
IP License shall be caused by any of the following, and none of the following
shall limit or impair the ownership, use, validity or enforceability of, or any
rights of such Grantor in, any Material Intellectual Property: (i) the
consummation of the transactions contem- plated by any Loan Document or (ii) any
holding, decision, judgment or order rendered by any Govern- mental Authority.
There are no pending (or, to the knowledge of such Grantor, threatened) actions,
inves- tigations, suits, proceedings, audits, claims, demands, orders or
disputes challenging the ownership, use, validity, enforceability of, or such
Grantor’s rights in, any Material Intellectual Property of such Grantor. To such
Grantor’s knowledge, no Person has been or is infringing, misappropriating,
diluting, violating or otherwise impairing any Intellectual Property of such
Grantor. Such Grantor, and to such Grantor’s knowledge each other party thereto,
is not in material breach or default of any material IP License. Section 4.8
Commercial Tort Claims. The only commercial tort claims of any Grantor in an
aggregate amount in excess of $3,000,000 (as reasonably determined by the
Grantor) existing on the date hereof for which a complaint has been filed in a
court of competent jurisdiction are those listed on Sched- ule 1, which sets
forth such information separately for each Grantor. Section 4.9 Specific
Collateral. As of the date this representation and warranty is required to be
made pursuant to the Credit Agreement, none of the Collateral is or is proceeds
or products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut. ARTICLE V COVENANTS Each Grantor agrees with
the Administrative Agent to the following, as long as any Commitment or any
other Obligation remains outstanding (other than contingent indemnification
Obligations and other than amounts due and payable with respect to Letters of
Credit that have been cash collateralized or for which a backstop letter of
credit reasonably satisfactory to the applicable L/C Issuer is in place) in ac-
cordance with Section 10.10(b) of the Credit Agreement and, in each case, unless
the Required Lenders otherwise consent in writing: Section 5.1 Maintenance of
Perfected Security Interest; Further Documentation and Con- sents.



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree015.jpg]
-11- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 (a) Generally. Such
Grantor shall (i)(x) not use or permit any Collateral (other than any Ra- dio
Station License or FCC License) to be used in violation of any provision of any
Loan Document, any Related Document, any applicable Requirement of Law or any
policy of insurance covering the Collateral and (y) not use or permit any Radio
Station License or FCC License to be used in violation of (1) any provision of
any Loan Document, any Related Document or any policy of insurance covering such
Col- lateral or (2) except where the failure to do so would not result in a
Material Adverse Effect, any Re- quirement of Law and (ii) not enter into any
Contractual Obligation or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to Sell any Collateral (other than as
expressly permit- ted under Section 8.10 of the Credit Agreement) except, for
any restriction, as would not result in a Mate- rial Adverse Effect. (b) Such
Grantor shall take all reasonable actions to maintain the security interest
created by this Agreement (subject to any limitations with respect to perfection
as set forth in the Credit Agreement and this Agreement) as a perfected security
interest having at least the priority described (and subject to the
qualifications) in Section 4.2 (subject to Permitted Liens) and shall take all
commercially reasonable actions to defend such security interest and such
priority against the claims and demands of all Persons, subject to the rights of
such Grantor under the Loan Documents to dispose of the Collateral. (c) Pursuant
to Section 6.1(e) of the Credit Agreement, such Grantor shall furnish to the
Administrative Agent from time to time statements and schedules further
identifying and describing the Collateral and such other documents in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail and in form and substance reasonably satisfactory to the Ad-
ministrative Agent. (d) At any time and from time to time, upon the reasonable
written request of the Adminis- trative Agent, such Grantor shall, for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, (i) promptly and duly execute and deliver,
and have recorded, such further documents, including an authorization to file
(or, as applicable, the filing) of any financing statement or amendment under
the UCC (or other filings under similar Requirements of Law) in effect in any
jurisdiction with respect to the security interest created hereby under United
States law and (ii) take such further action as the Administrative Agent may
reasonably request under United States law, including, without limitation, using
commercially reasonable efforts to secure all approvals necessary or appropriate
for the assignment to or for the benefit of the Administrative Agent of any Con-
tractual Obligation, including any IP License, held by such Grantor and to
enforce the security interests granted hereunder. Notwithstanding anything
herein to the contrary, no Grantor will be required to (a) take any action with
respect to the creation or perfection of Liens under the laws of any non-United
States jurisdiction (it being understood and agreed for the avoidance of doubt
that the Administrative Agent and the Lenders shall not require the Borrower or
any other Grantor or their respective Subsidiaries to enter into any security
agreements or pledge agreements governed by foreign law), (b) enter into any
deposit account control agreement, securities account control agreement or other
control agreement with respect to any deposit account, securities account or
other asset requiring perfection through control (including securities
entitlements) or (c) deliver any landlord lien waivers, estoppels and collateral
access letters. Section 5.2 Changes in Locations, Name, Etc. Within five (5)
Business Days of any of the following, the Borrower shall provide written notice
to the Administrative Agent and delivery to the Ad- ministrative Agent of all
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein
of any: (i) inventory or equipment to be kept at a location other than those
listed on Sched- ule 4, except for inventory or equipment in transit, out for
repair, intended for personal use (such



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree016.jpg]
-12- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 as cell phones and
laptops) and inventory or equipment having a fair market value of at least
$3,000,000 individually; (ii) change in its jurisdiction of organization or the
location of its chief executive of- fice, in each case from that referred to in
Section 4.3; or (iii) change in its legal name or organizational identification
number, if any, or corpo- ration, limited liability company, partnership or
other organizational structure to such an extent that any financing statement
filed in connection with this Agreement would become seriously misleading.
Section 5.3 Pledged Collateral. (a) Delivery of Pledged Collateral. Such Grantor
shall (deliver to the Administrative Agent, in suitable form for transfer and in
form and substance reasonably satisfactory to the Administrative Agent, (A) all
Pledged Certificated Stock, (B) all Pledged Debt Instruments and (C) all
certificates and instruments evidencing Pledged Investment Property ; in each
case, accompanied by duly executed in- struments of transfer or assignment in
blank and with respect to such Collateral in existence on the date hereof, such
delivery shall be made on or before the Closing Date and with respect to any
other such Col- lateral, such delivery shall be made promptly (and in any event
within 5 Business Days, or as extended by the Administrative Agent acting in its
reasonable discretion) following the acquisition thereof. (b) Event of Default.
During the continuance of an Event of Default, the Administrative Agent shall
have the right, at any time in its discretion and upon at least one (1) Business
Day’s notice to the applicable Grantor, to (i) transfer to or to register in its
name or in the name of its nominees any Pledged Collateral or any Pledged
Investment Property and (ii) exchange any certificate or instrument representing
or evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations. (c) Cash
Distributions with respect to Pledged Collateral. Except as otherwise provided
in Article VI and subject to the limitations in the Credit Agreement, such
Grantor shall be entitled to receive all cash distributions paid in respect of
the Pledged Collateral. (d) Voting Rights. Except as provided in Article VI,
such Grantor shall be entitled to exer- cise all voting, consent and corporate,
partnership, limited liability company and similar rights with re- spect to the
Pledged Collateral; provided, however, that no vote shall be cast, consent given
or right exer- cised or other action taken by such Grantor that would impair the
Collateral or result in any violation of any provision of any Loan Document.
Section 5.4 [Reserved]. Section 5.5 Commodity Contracts. Such Grantor shall not
have any commodity contract oth- er than with a Person approved by the
Administrative Agent. Section 5.6 Delivery of Instruments and Tangible Chattel
Paper and Control of Investment Property, Letter-of-Credit Rights and Electronic
Chattel Paper. (a) If any amount in excess of $3,000,000, individually or in the
aggregate, payable under or in connection with any Collateral owned by such
Grantor shall be or become evidenced by an instrument or tangible chattel paper
other than such instrument (other than a check) delivered in accordance with
Section 5.3(a) and in the possession of the Administrative Agent, such Grantor
shall, at the request of the



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree017.jpg]
-13- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 Administrative Agent,
promptly deliver such instrument or tangible chattel paper to the Administrative
Agent, duly indorsed in a manner reasonably satisfactory to the Administrative
Agent. (b) Such Grantor shall not grant “control” (within the meaning of such
term under Article 9- 106 of the UCC) over any investment property constituting
Collateral to any Person other than the Ad- ministrative Agent. (c) If such
Grantor is or becomes the beneficiary of a letter of credit that is (i) not a
support- ing obligation of any Collateral and (ii) in excess of $3,000,000,
individually or in the aggregate, such Grantor shall promptly, and in any event
within ten (10) Business Days after becoming a beneficiary, no- tify the
Administrative Agent thereof and, to the extent reasonably required by the
Administrative Agent, exercise commercially reasonable efforts to enter into a
Contractual Obligation with the Administrative Agent, the issuer of such letter
of credit or any nominated person with respect to the letter-of-credit rights
under such letter of credit. Such Contractual Obligation shall assign such
letter-of-credit rights to the Administrative Agent and such assignment shall be
sufficient to grant control for the purposes of Sec- tion 9-107 of the UCC (or
any similar section under any equivalent UCC). Such Contractual Obligation shall
also direct all payments thereunder to a Cash Collateral Account. The provisions
of the Contractual Obligation shall be in form and substance reasonably
satisfactory to the Administrative Agent. (d) If any amount in excess of
$3,000,000, individually or in the aggregate, payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by
electronic chattel paper, such Grantor shall take all steps necessary to grant
the Administrative Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transac- tions Act and the Electronic Signatures in Global and
National Commerce Act. Section 5.7 Intellectual Property. (a) Within 45 days
after the end of each calendar quarter such Grantor shall notify the Ad-
ministrative Agent of any change to Schedule 6 and, such Grantor shall provide
the Administrative Agent notification thereof and the short-form intellectual
property agreements and assignments as described in this Section 5.7 and other
documents that the Administrative Agent reasonably requests with respect
thereto. With respect to any Intellectual Property acquired after the date
hereof, the provisions hereof shall automatically apply thereto and shall
automatically constitute Collateral as if such would have con- stituted
Collateral at the time of execution hereof and be subject to the Lien and
security interest created by this Agreement without further action by any party.
(b) Such Grantor shall, consistent with such Grantor’s reasonable business
judgment (and shall cause all its licensees to) (i) (A) continue to use each
Trademark included in the Material Intellectual Property in order to maintain
such Trademark in full force and effect with respect to each class of goods for
which such Trademark is currently used, free from any claim of abandonment for
non-use, (B) maintain at least the same standards of quality of products and
services offered under such Trademark included in the Material Intellectual
Property as are currently maintained, (C) use such Trademark includ- ed in the
Material Intellectual Property with the appropriate notice of registration and
all other notices and legends required by applicable Requirements of Law, (D)
not adopt or use any other Trademark that is confusingly similar or a colorable
imitation of such Trademark included in the Material Intellectual Prop- erty
unless the Administrative Agent shall obtain a perfected security interest in
such other Trademark pursuant to this Agreement and (ii) not do any act or omit
to do any act whereby (A) such Trademark in- cluded in the Material Intellectual
Property (or any goodwill associated therewith) may become de- stroyed,
invalidated, impaired or harmed in any way, (B) any Patent included in the
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, (C) any



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree018.jpg]
-14- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, other- wise impaired or fall into the public domain or (D) any
Trade Secret that is Material Intellectual Property may become publicly
available or otherwise unprotectable. (c) Such Grantor shall notify the
Administrative Agent promptly if it knows, or has reason to know, that any
application or registration relating to any Material Intellectual Property may
become for- feited, misused, unenforceable, abandoned or dedicated to the
public, or of any adverse determination or development regarding the validity or
enforceability or such Grantor’s ownership of, interest in, right to use,
register, own or maintain any Material Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office). Such Grantor shall take
all actions that are necessary in its reasonable business judgment or reasonably
requested by the Administrative Agent to maintain and pursue each application
(and to obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Material In- tellectual Property.
(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappro- priate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
di- luted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including, when applicable, promptly bringing suit and recovering all
damages therefor. (e) Such Grantor shall execute and deliver to the
Administrative Agent in form and sub- stance reasonably acceptable to the
Administrative Agent and suitable for filing in the Applicable IP Of- fice the
short-form intellectual property security agreements in the form attached hereto
as Annex 3 for all Copyrights, Trademarks, and Patents of such Grantor. Section
5.8 Notice of Commercial Tort Claims. Such Grantor agrees that, if it shall
acquire any interest in any commercial tort claim (whether from another Person
or because such commercial tort claim shall have come into existence after the
date hereof) (other than any commercial tort claim for which a complaint has not
been filed in a court of competent jurisdiction or having a value, taking the
greater of the aggregate claimed damages thereunder having an aggregate amount,
when added together with all other then existing commercial tort claims of such
Grantor, that exceeds $3,000,000), (i) such Grantor shall, within forty-five
(45) days of such acquisition, deliver to the Administrative Agent, in each case
in form and substance reasonably satisfactory to the Administrative Agent, a
notice of the existence and nature of such commercial tort claim and a
supplement to Schedule 1 containing a specific descrip- tion of such commercial
tort claim, (ii) Section 3.1 shall apply to such commercial tort claim and (iii)
such Grantor shall execute and deliver to the Administrative Agent, in each case
in form and substance reasonably satisfactory to the Administrative Agent, any
document, and take all other action reasonably required by the Administrative
Agent to obtain, on behalf of the Secured Parties, a perfected security in-
terest under the terms and pursuant to the provisions of this Agreement in such
commercial tort claim. Any supplement to Schedule 1 delivered pursuant to this
Section 5.8 shall, after the receipt thereof by the Administrative Agent, become
part of Schedule 1 for all purposes hereunder other than in respect of rep-
resentations and warranties made prior to the date of such receipt. Section 5.9
Compliance with Credit Agreement. Such Grantor agrees to comply with all
covenants and other provisions applicable to it under the Credit Agreement,
including Sections 2.17 (Net Payments), 11.3 (Costs and Expenses), 11.4
(Indemnities) and Section 11.14 (Jurisdiction) of the Credit Agreement and
agrees to the same submission to jurisdiction as that agreed to by the Borrower
in the Credit Agreement.



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree019.jpg]
-15- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 ARTICLE VI REMEDIAL
PROVISIONS Section 6.1 Code and Other Remedies. (a) UCC Remedies. During the
continuance of an Event of Default, the Administrative Agent may exercise, in
addition to all other rights and remedies granted to it in this Agreement and in
any other instrument or agreement securing, evidencing or relating to any
Secured Obligation, all rights and remedies of a secured party under the UCC or
any other applicable law. (b) Disposition of Collateral. Without limiting the
generality of the foregoing, the Adminis- trative Agent may, upon notice (either
prior to or promptly after any such action) and only to the extent permitted by
applicable Requirements of Law, without demand of performance or other demand,
pre- sentment, protest, advertisement or notice of any kind (except any notice
required by law referred to be- low) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertise- ments and notices are
hereby waived), during the continuance of any Event of Default (personally or
through its agents or attorneys), (i) enter upon the premises where any
Collateral is located, without any obligation to pay rent, through self-help,
without judicial process, without first obtaining a final judgment or giving any
Grantor or any other Person notice or opportunity for a hearing on the
Administrative Agent’s claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) Sell, grant option or options to purchase
and deliver any Collateral (enter into Contractual Obligations to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisa- ble and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Administrative Agent shall have the right, upon any such
public sale or sales and, to the extent permitted by the UCC and other
applicable Requirements of Law, upon any such private sale, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is, to the extent not
prohibited by law, hereby waived and released. (c) Management of the Collateral.
Each Grantor further agrees, that, during the continuance of any Event of
Default, (i) at the Administrative Agent’s request, it shall assemble the
Collateral and make it available to the Administrative Agent at places that the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere, (ii) without limiting the foregoing, the Adminis- trative Agent
also has the right to require that each Grantor store and keep any Collateral
pending further action by the Administrative Agent and, while any such
Collateral is so stored or kept, provide such guards and maintenance services as
shall be reasonably necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until the Administrative Agent is able
to Sell any Collat- eral, the Administrative Agent shall have the right to hold
or use such Collateral to the extent that it deems reasonably appropriate for
the purpose of preserving the Collateral or its value or for any other purpose
deemed reasonably appropriate by the Administrative Agent and (iv) the
Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of any Collateral and to enforce any of the
Administrative Agent’s remedies (for the benefit of the Secured Parties), with
re- spect to such appointment without prior notice or hearing as to such
appointment. The Administrative Agent shall not have any obligation to any
Grantor to maintain or preserve the rights of any Grantor as against third
parties with respect to any Collateral while such Collateral is in the
possession of the Admin- istrative Agent. (d) Application of Proceeds. The
Administrative Agent shall apply the cash proceeds of any action taken by it
pursuant to this Section 6.1, after deducting all reasonable costs and expenses
incurred in connection with the disposition or management of the Collateral or
incidental to the care or safekeeping



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree020.jpg]
-16- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 of any Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and any other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement, and only after such ap- plication and after
the payment by the Administrative Agent of any other amount required by any Re-
quirement of Law, need the Administrative Agent account for the surplus, if any,
to any Grantor. (e) Direct Obligation. Neither the Administrative Agent nor any
other Secured Party shall be required to make any demand upon, or pursue or
exhaust any right or remedy against, any Grantor, any other Loan Party or any
other Person with respect to the payment of the Obligations or to pursue or ex-
haust any right or remedy with respect to any Collateral therefor or any direct
or indirect guaranty thereof. All of the rights and remedies of the
Administrative Agent and any other Secured Party under any Loan Document shall
be cumulative, may be exercised individually or concurrently and not exclusive
of any other rights or remedies provided by any Requirement of Law. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any Lender, any valuation, stay, appraisement,
exten- sion, redemption or similar laws and any and all rights or defenses it
may have as a surety, now or hereaf- ter existing, arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of any Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition. (f) Commercially Reasonable. To the extent that applicable
Requirements of Law impose duties on the Administrative Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is not commercially unreasonable for the Administrative Agent to
do any of the following: (i) fail to incur significant costs, expenses or other
Liabilities reasonably deemed as such by the Administrative Agent to prepare any
Collateral for disposition or otherwise to com- plete raw material or work in
process into finished goods or other finished products for disposi- tion; (ii)
fail to obtain Permits, or other consents, for access to any Collateral to Sell
or for the collection or Sale of any Collateral, or, if not required by other
Requirements of Law, fail to obtain Permits or other consents for the collection
or disposition of any Collateral; (iii) fail to exercise remedies against
account debtors or other Persons obligated on any Collateral or to remove Liens
on any Collateral or to remove any adverse claims against any Collateral; (iv)
advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral, unless prohibited
by applicable Requirements of Law; (v) exercise collection remedies against
account debtors and other Persons obligated on any Collateral, directly or
through the use of collection agencies or other collection specialists, hire one
or more professional auctioneers to assist in the disposition of any Collateral,
whether or not such Collateral is of a specialized nature or, to the extent
deemed appropriate by the Adminis- trative Agent, obtain the services of other
brokers, investment bankers, consultants and other pro- fessionals to assist the
Administrative Agent in the collection or disposition of any Collateral, or
utilize Internet sites that provide for the auction of assets of the types
included in the Collateral or



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree021.jpg]
-17- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral; (vi) dispose of assets in wholesale rather than
retail markets; (vii) disclaim disposition warranties, such as title, possession
or quiet enjoyment; or (viii) purchase insurance or credit enhancements to
insure the Administrative Agent against risks of loss, collection or disposition
of any Collateral or to provide to the Administrative Agent a guaranteed return
from the collection or disposition of any Collateral. Each Grantor acknowledges
that the purpose of this Section 6.1 is to provide a non-exhaustive list of ac-
tions or omissions that are commercially reasonable when exercising remedies
against any Collateral and that other actions or omissions by the Secured
Parties shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 6.1. Without limitation upon the foregoing,
noth- ing contained in this Section 6.1 shall be construed to grant any rights
to any Grantor or to impose any duties on the Administrative Agent that would
not have been granted or imposed by this Agreement or by applicable Requirements
of Law in the absence of this Section 6.1. (g) IP Licenses. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Section 6.1 (including in order to take possession of, collect, receive,
assemble, pro- cess, appropriate, remove, realize upon, Sell or grant options to
purchase any Collateral) at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies during the con- tinuation
of an Event of Default, each Grantor hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, (i) an irrevocable, nonexclusive,
worldwide license (exercisable without payment of royalty or other compensation
to such Grantor), including in such license the right to sublicense, use and
practice any Intellectual Property now owned or hereafter acquired by such
Grantor and access to all media in which any of the licensed items may be
recorded or stored and to all Software and programs used for the compilation or
printout thereof (which, in the case of Trademarks shall be subject to commer-
cially reasonable quality control) and (ii) an irrevocable license (without
payment of rent or other compen- sation to such Grantor) to use, operate and
occupy all Real Property owned, operated, leased, subleased or otherwise
occupied by such Grantor. Section 6.2 Accounts and Payments in Respect of
General Intangibles. (a) In addition to, and not in substitution for, any
similar requirement in the Credit Agree- ment, if required by the Administrative
Agent at any time during the continuance of an Event of Default, any payment of
accounts or payment in respect of general intangibles, when collected by any
Grantor, shall be promptly (and, in any event, within three (3) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Administrative Agent, in a Cash Collateral Ac- count, subject to
withdrawal by the Administrative Agent as provided in Section 6.4. Until so
turned over, such payment shall be held by such Grantor for the benefit of the
Administrative Agent. Each such deposit of proceeds of accounts and payments in
respect of general intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
(b) At any time during the continuance of an Event of Default: (i) each Grantor
shall, upon the Administrative Agent’s reasonable request, deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the Con- tractual Obligations and transactions that gave rise to any account
or any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify ac-



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree022.jpg]
-18- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 count debtors that
the accounts or general intangibles have been collaterally assigned to the Ad-
ministrative Agent and that payments in respect thereof shall be made directly
to the Administra- tive Agent; (ii) the Administrative Agent may, with notice,
at any time during the continuance of an Event of Default, limit or terminate
the authority of a Grantor to collect its accounts or amounts due under general
intangibles or any thereof and, in its own name or in the name of oth- ers,
communicate with account debtors to verify with them to the Administrative
Agent’s satis- faction the existence, amount and terms of any account or amounts
due under any general intan- gible. In addition, the Administrative Agent may at
any time enforce such Grantor’s rights against such account debtors and obligors
of general intangibles; and (iii) each Grantor shall take all actions, deliver
all documents and provide all material information necessary and reasonably
requested by the Administrative Agent to ensure any Inter- net Domain Name is
registered. (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any agree- ment giving rise to an account or a payment in
respect of a general intangible by reason of or arising out of any Loan Document
or the receipt by any Secured Party of any payment relating thereto, nor shall
any Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times. Section 6.3 Pledged Collateral. (a) Voting
Rights. During the continuance of an Event of Default, upon one (1) Business
Day’s prior written notice by the Administrative Agent to the relevant Grantor
or Grantors, the Adminis- trative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing. (b)
Proxies. In order to permit the Administrative Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder upon the occurrence and during the continuation of an Event of
Default, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Administrative Agent all such proxies, dividend
payment orders and other instruments as



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree023.jpg]
-19- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 the Administrative
Agent may reasonably request and (ii) without limiting the effect of clause (i)
above, such Grantor hereby grants to the Administrative Agent an irrevocable
proxy to vote all or any part of the Pledged Collateral and to exercise all
other rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of sharehold- ers, partners or members, as the case may be, calling special
meetings of shareholders, partners or mem- bers, as the case may be, and voting
at such meetings), which proxy shall be effective, upon the occur- rence and
during the continuation of an Event of Default and five (5) Business Days’ prior
written notice and without the necessity of any other action (including any
transfer of any Pledged Collateral on the rec- ord books of the issuer thereof)
by any other person (including the issuer of such Pledged Collateral or any
officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon termination of all commitments and
Obligations under the Loan Documents and the pay- ment in full of the Secured
Obligations (other than contingent indemnification Obligations). (c)
Authorization of Issuers. Each Grantor hereby expressly irrevocably authorizes
and in- structs, upon the occurrence and during the continuation of an Event of
Default, without any further in- structions from such Grantor, each issuer of
any Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Administrative Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or by Section 8.5 of the Credit Agreement,
pay any dividend or make any other payment with respect to the Pledged
Collateral directly to the Administrative Agent. The Administrative Agent hereby
agrees not to give such an instruction except upon five (5) Business Days’ prior
written notice to the applicable Grantor and unless an Event of Default has
occurred and is continuing. Section 6.4 Proceeds to be Turned over to and Held
by Administrative Agent. Unless other- wise expressly provided in the Credit
Agreement or this Agreement, all proceeds of any Collateral re- ceived during
the continuance of an Event of Default by any Grantor hereunder in cash or Cash
Equiva- lents shall be held by such Grantor for the benefit of the
Administrative Agent and the other Secured Par- ties, and shall, promptly upon
receipt by any Grantor, be turned over to the Administrative Agent in the exact
form received (with any necessary endorsement). All such proceeds of Collateral
and any other proceeds of any Collateral received by the Administrative Agent in
cash or Cash Equivalents shall be held by the Administrative Agent in a Cash
Collateral Account. All proceeds being held by the Administrative Agent in a
Cash Collateral Account (or by such Grantor in trust for the Administrative
Agent) shall con- tinue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Credit Agreement. Section 6.5 Registration Rights. (a) Each Grantor
recognizes that the Administrative Agent may be unable to effect a public sale
of any Pledged Collateral by reason of certain prohibitions contained in the
Securities Act of 1933 (the “Securities Act”) and applicable state or foreign
securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may re- sult in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any Pledged Collateral for the period of time necessary to
permit the issuer thereof to register such securities for public



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree024.jpg]
-20- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 sale under the
Securities Act or under applicable state securities laws even if such issuer
would agree to do so. (b) Each Grantor agrees to use its commercially reasonable
efforts to do or cause to be done all such other acts as may be reasonably
necessary to make such sale or sales of any portion of the Pledged Collateral
pursuant to this Section 6.5 valid and binding, and in compliance with all
applicable Requirements of Law. Each Grantor further agrees that a breach of any
covenant contained in this Sec- tion 6.5 will cause irreparable injury to the
Administrative Agent and other Secured Parties, that the Ad- ministrative Agent
and the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 6.5 shall be specifi- cally enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any de- fense against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement. Section 6.6
Deficiency. Each Grantor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of any Collateral are insufficient to pay the
Secured Obligations and the fees and disbursements of any attorney employed by
the Administrative Agent or any other Secured Party to collect such deficiency.
ARTICLE VII THE ADMINISTRATIVE AGENT Section 7.1 Administrative Agent’s
Appointment as Attorney-in-Fact. (a) Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any Related Person thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of the Loan Documents, to take any appropriate action and to execute any
document or instrument that may be reasonably necessary to accomplish the
purposes of the Loan Documents, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent and its Related
Persons the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following when an Event of Default
shall be continuing: (i) in the name of such Grantor, in its own name or
otherwise, take possession of and indorse and collect any check, draft, note,
acceptance or other instrument for the payment of moneys due under any account
or general intangible constituting Collateral or with respect to any other
Collateral and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Administrative
Agent for the purpose of collecting any such moneys due under any account or
general intangible or with respect to any other Collat- eral whenever payable;
(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors con- stituting Collateral, execute, deliver and have recorded any
document that the Administrative Agent may request to evidence, effect,
publicize or record the Administrative Agent’s security in- terest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relat- ing thereto or represented thereby;



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree025.jpg]
-21- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 (iii) pay or
discharge taxes and Liens levied or placed on or threatened against any
Collateral, effect any repair or pay any insurance called for by the terms of
the Credit Agreement (including all or any part of the premiums therefor and the
costs thereof); (iv) execute, in connection with any sale provided for in
Section 6.1 or Section 6.5, any document to effect or otherwise reasonably
necessary or appropriate in relation to evidence the Sale of any Collateral; or
(v) (A) direct any party liable for any payment under any Collateral to make
pay- ment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, and collect and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in re- spect of or
arising out of any Collateral, (C) sign and indorse any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, draft against
debtors, assignment, verification, notice and other document in connection with
any Collateral, (D) commence and prosecute any suit, ac- tion or proceeding at
law or in equity in any court of competent jurisdiction to collect any Collat-
eral and to enforce any other right in respect of any Collateral, (E) defend any
actions, suits, pro- ceedings, audits, claims, demands, orders or disputes
brought against such Grantor with respect to any Collateral, (F) settle,
compromise or adjust any such actions, suits, proceedings, audits, claims,
demands, orders or disputes and, in connection therewith, give such discharges
or releases as the Administrative Agent may deem appropriate, (G) assign any
Intellectual Property owned by the Grantors or any IP Licenses of the Grantors
in each case constituting Collateral, in the United States on such terms and
conditions and in such manner as the Administrative Agent shall in its sole
discretion determine, including the execution and filing of any document
reasonably necessary to effectuate or record such assignment and (H) generally,
Sell, grant a Lien on, make any Contractual Obligation with respect to and
otherwise deal with, any Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes and do, at
the Administrative Agent’s option, at any time or from time to time, all acts
and things that the Administrative Agent deems reasonably necessary to protect,
preserve or realize upon any Collateral and the Secured Parties’ security
interests therein and to effect the intent of the Loan Documents, all as fully
and effectively as such Grantor might do. Anything in this Section 7.1(a) to the
contrary notwithstanding, the Administrative Agent agrees that it shall not
exercise any rights under the power of attorney provided for in this Section
7.1(a) unless an Event of Default shall have occurred and be continuing. (b) If
any Grantor fails to perform or comply with any Contractual Obligation contained
herein, the Administrative Agent, at its option, but without any obligation so
to do, may upon five (5) Business Day’s prior written notice to such Grantor,
perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation. (c) The reasonable and documented out-of-pocket expenses
of the Administrative Agent in- curred in connection with actions undertaken as
provided in this Section 7.1, together with interest there- on at a rate set
forth in Section 2.9 (Interest) of the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand
subject to the terms and conditions set forth in Section 11.3 of the Credit
Agreement. (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue of this Section 7.1. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree026.jpg]
-22- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 created hereby are
released or if earlier the termination of all commitments and Obligations under
the Loan Documents and the payment in full of the Secured Obligations (other
than contingent indemnifica- tion Obligations). Section 7.2 Authorization to
File Financing Statements. Each Grantor authorizes the Admin- istrative Agent
and its Related Persons, at any time and from time to time, to file or record
financing statements, amendments thereto, and other filing or recording
documents or instruments with respect to any Collateral in such form and in such
offices as the Administrative Agent reasonably determines appro- priate to
perfect the security interests of the Administrative Agent under this Agreement,
and such financ- ing statements and amendments may describe the Collateral
covered thereby as “all assets of the debtor”. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction. Such Grantor also hereby ratifies its authorization for the
Administrative Agent to have filed any initial financing statement or amendment
thereto under the UCC (or other similar laws) in effect in any jurisdiction if
filed prior to the date hereof. Each Grantor hereby further authorizes the
Administrative Agent to file filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office or any similar
office in any other country), including this Agreement, the Intellectual
Property Se- curity Agreement in substantially the form attached as Annex 3
hereto or other documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by such Gran- tor and
naming such Grantor, as debtor, and the Administrative Agent, as secured party.
Section 7.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, vot- ing right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation or entitlement to make any in- quiry respecting
such authority. Section 7.4 Duty; Obligations and Liabilities. (a) Duty of
Administrative Agent. The Administrative Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. The pow- ers conferred on
the Administrative Agent hereunder are solely to protect the Administrative
Agent’s in- terest in the Collateral and shall not impose any duty upon the
Administrative Agent to exercise any such powers. The Administrative Agent shall
be accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Persons shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as fi- nally determined by a court of
competent jurisdiction. In addition, the Administrative Agent shall not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Administrative Agent in good faith. (b)
Obligations and Liabilities with respect to Collateral. No Secured Party and no
Related Person thereof shall be liable for failure to demand, collect or realize
upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral.



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree027.jpg]
-23- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 The powers conferred
on the Administrative Agent hereunder shall not impose any duty upon any other
Secured Party to exercise any such powers. The other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. ARTICLE
VIII MISCELLANEOUS Section 8.1 Reinstatement. Each Grantor agrees that, if any
payment made by any Loan Par- ty or other Person and applied to the Secured
Obligations is at any time annulled, avoided, set aside, re- scinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or re- paid, or the proceeds of any Collateral are required to be
returned by any Secured Party to such Loan Par- ty, its estate, trustee,
receiver or any other party, including any Grantor, under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, any Lien or other Collateral securing such liability and
any guaranty guaranteeing such liabilities shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, (a) any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing or
(b) any provision of the Guaranty hereunder shall have been terminated,
cancelled or surrendered, such Lien, other Collateral or provision shall be
reinstat- ed in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Grantor in respect of any Lien or
other Collateral securing such obligation or the amount of such payment. Section
8.2 Release of Collateral or Guarantors. (a) At the time provided in clause
(b)(iii) of Section 10.10 (Release of Collateral or Guaran- tors) of the Credit
Agreement, the Collateral shall be automatically released from the Lien created
hereby and this Agreement and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instru- ment or
performance of any act by any party, and all rights to the Collateral shall
automatically revert to the Grantors. Each Grantor is hereby authorized to file
UCC amendments and all other documents, in- cluding any release forms with the
Applicable IP Office at such time evidencing the termination of the Liens so
released. At the request and expense of any Grantor following any such
termination, the Admin- istrative Agent shall deliver to such Grantor any
Collateral of such Grantor held by the Administrative Agent hereunder and
execute and deliver to such Grantor such documents as such Grantor shall
reasona- bly request to evidence such termination. (b) If the Administrative
Agent shall be directed or permitted pursuant to clause (i) or (ii) of Section
10.10(b) of the Credit Agreement to release any Lien or any Collateral, such
Collateral shall be released from the Lien created hereby to the extent provided
under, and subject to the terms and condi- tions set forth in, such clauses (i)
and (ii). In connection therewith, the Administrative Agent, at the re- quest
and expense of any Grantor, shall execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such release. (c)
At the time provided in Section 10.10(a) of the Credit Agreement, a Grantor
shall be re- leased from its obligations hereunder in the event that all the
Securities of such Grantor shall be Sold in a transaction not prohibited by the
Loan Documents (including pursuant to a waiver or consent).



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree028.jpg]
-24- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 Section 8.3
Independent Obligations. The obligations of each Grantor hereunder are inde-
pendent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon the occurrence and during the contin- uance of any Event of
Default, the Administrative Agent may, at its sole election, proceed directly
and at once, without notice, against any Grantor and any Collateral to collect
and recover the full amount of any Secured Obligation or Guaranteed Obligation
then due, without first proceeding against any other Gran- tor, any other Loan
Party or any other Collateral and without first joining any other Grantor or any
other Loan Party in any proceeding. Section 8.4 No Waiver by Course of Conduct.
No party shall by any act (except by a written instrument pursuant to Section
8.6), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that such party would otherwise have on any future occasion.
Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement; provided, however, that
schedules may be amended and supplemented at any time and from time to time in
accordance with the terms hereunder, and annexes to this Agreement may be sup-
plemented (but no existing provisions may be modified and no Collateral may be
released) through Pledge Amendments and Joinder Agreements, in substantially the
form of Annex l and Annex 2, respec- tively, in each case duly executed by the
Administrative Agent and each Grantor directly affected thereby. Section 8.6
Additional Grantors; Additional Pledged Collateral. (a) Joinder Agreements. If,
at the option of the Borrower or as required pursuant to Sec- tion 7.10 of the
Credit Agreement, the Borrower shall cause any Subsidiary that is not a Grantor
to be- come a Grantor hereunder, such Subsidiary shall execute and deliver to
the Administrative Agent a Join- der Agreement substantially in the form of
Annex 2 and shall thereafter for all purposes be a party hereto and have the
same rights, benefits and obligations as a Grantor party hereto on the Closing
Date. The ex- ecution and delivery of such Joinder Agreement shall not require
the consent of any Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor and Grantor as a party to this Agreement. (b) Pledge
Amendments. To the extent any Pledged Collateral has not been delivered as of
the Closing Date, such Grantor shall deliver a pledge amendment duly executed by
the Grantor in sub- stantially the form of Annex 1 (each, a “Pledge Amendment”).
Such Grantor authorizes the Administra- tive Agent to attach each Pledge
Amendment to this Agreement. Section 8.7 Notices. All notices, requests and
demands to or upon the Administrative Agent or any Grantor hereunder shall be
effected in the manner provided for in Section 11.11 of the Credit Agreement;
provided, however, that any such notice, request or demand to or upon any
Grantor shall be addressed to the Borrower’s notice address set forth in such
Section 11.11. Section 8.8 Successors and Assigns. This Agreement shall be
binding upon the successors and assigns of each party hereto and shall inure to
the benefit of each party hereto and their successors and assigns, in each case,
as permitted by the Credit Agreement; provided, however, that no Grantor may



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree029.jpg]
-25- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent. Section 8.9 Counterparts. This
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Agreement by facsimile transmission or by Electronic Transmission shall be
as effective as delivery of a manually executed counterpart hereof. Section 8.10
Severability. Any provision of this Agreement being held illegal, invalid or un-
enforceable in any jurisdiction shall not affect any part of such provision not
held illegal, invalid or unen- forceable, any other provision of this Agreement
or any part of such provision in any other jurisdiction. Section 8.11 Governing
Law. This Agreement and the rights and obligations of the parties hereto shall
be governed by, and construed and interpreted in accordance with, the law of the
State of New York. Section 8.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO
(WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12. Section
8.13 Actions Requiring FCC Approval. (a) Notwithstanding anything herein to the
contrary, the Administrative Agent, on behalf of the Secured Parties, agrees
that to the extent prior FCC approval is required pursuant to Communications
Laws for (i) the operation and effectiveness of any grant, right or remedy
hereunder or under any other Loan Document or (ii) taking any action that may be
taken by the Administrative Agent hereunder or un- der the other Loan Documents,
such grant, right, remedy or actions will be subject to such prior FCC ap-
proval having been obtained by or in favor of the Administrative Agent, on
behalf of the Secured Parties. Notwithstanding anything herein to the contrary,
the Administrative Agent, on behalf of the Secured Par- ties, acknowledges that,
to the extent required by the FCC, the voting rights in the Pledged Stock, as
well as de jure, de facto and negative control over all FCC Licenses, shall
remain with the Grantors even in the event of a Default until the FCC shall have
given its prior consent to the exercise of securityholder rights by a purchaser
at a public or private sale of the Pledged Stock or to the exercise of such
rights by a re- ceiver, trustee, conservator or other agent duly appointed in
accordance with applicable law. The Gran- tors shall, upon the occurrence and
during the continuance of an Event of Default, at the Administrative Agent’s
request, file or cause to be filed such applications for approval and shall take
such other actions reasonably required by the Administrative Agent, as directed
by and on behalf of the Secured Parties, to obtain such FCC approvals or
consents as are necessary to transfer ownership and control to the Adminis-
trative Agent, on behalf of the Secured Parties, or their successors, assigns or
designees of the FCC Li- censes held by the Grantors. To enforce the provisions
of this subsection, the Administrative Agent is empowered to request the
appointment of a receiver from any court of competent jurisdiction. Such re-



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree030.jpg]
-26- CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 ceiver shall be
instructed to seek from the FCC its consent to an involuntary transfer of
control of any such FCC License for the purpose of seeking a bona fide purchaser
to whom control will ultimately be transferred. Upon the occurrence and during
the continuance of an Event of Default, at the Administra- tive Agent’s request,
the Grantors shall further use their reasonable best efforts to assist in
obtaining ap- proval of the FCC, if required, for any action or transactions
contemplated hereby, including, without lim- itation, the preparation, execution
and filing with the FCC of the assignor’s or transferor’s portion of any
application for consent to the assignment of any FCC License or transfer of
control necessary or appropri- ate under the Communications Laws for approval of
the transfer or assignment of any portion of the Col- lateral, together with any
FCC License. (b) The Grantors acknowledge that the assignment or transfer of
such FCC Licenses is inte- gral to the Secured Parties’ realization of the value
of the Collateral, that there is no adequate remedy at law for failure by the
Grantors to comply with the provisions of this section and that such failure
would not be adequately compensable in damages, and therefore agree that this
section may be specifically en- forced. (c) Notwithstanding anything herein or
in any other Loan Document to the contrary, neither the Administrative Agent nor
any other Secured Party shall, without first obtaining the approval of the FCC,
take any action hereunder or under any other Security Document that would
constitute or result in any assignment of an FCC License or any change of
control of any Grantor if such assignment or change of control would require the
approval of the FCC under applicable law (including FCC rules and regula-
tions). [SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree031.jpg]
[Signature Page To Guaranty And Security Agreement] CG&R Draft Last Saved:
03/31/2015 12:23 pm 18525483v6 IN WITNESS WHEREOF, each of the undersigned has
caused this Agreement to be duly execut- ed and delivered as of the date
first-above written. TOWNSQUARE MEDIA, INC. as Grantor By: /s/ Stuart Rosenstein
Name: Stuart Rosenstein Title: Executive Vice President, Chief Financial Officer
and Secretary



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree032.jpg]
[Signature Page To Guaranty And Security Agreement] CG&R Draft Last Saved:
03/31/2015 12:23 pm 18525483v6 BRYTON ACQUISITION COMPANY, LLC GAP BROADCASTING
BURLINGTON LICENSE, LLC GAP BROADCASTING BURLINGTON, LLC GAP BROADCASTING
MIDLAND-ODESSA LICENSE, LLC GAP BROADCASTING MIDLAND-ODESSA, LLC LYLA
ACQUISITION COMPANY, LLC LYLA INTERMEDIATE HOLDING, LLC MILLENNIUM ATLANTIC CITY
II HOLDCO, LLC REGENT LICENSEE OF CHICO, INC. REGENT LICENSEE OF ERIE, INC.
REGENT LICENSEE OF FLAGSTAFF, INC. REGENT LICENSEE OF KINGMAN, INC. REGENT
LICENSEE OF LAKE TAHOE, INC. REGENT LICENSEE OF LEXINGTON, INC. REGENT LICENSEE
OF PALMDALE, INC. REGENT LICENSEE OF REDDING, INC. REGENT LICENSEE OF SAN DIEGO,
INC. REGENT LICENSEE OF SOUTH CAROLINA, INC. REGENT LICENSEE OF WATERTOWN, INC.
SPECIAL EVENTS MANAGEMENT, LLC TOWNSQUARE ACTIVE EVENTS, LLC TOWNSQUARE
BEVERAGE, LLC TOWNSQUARE COMMERCE, LLC TOWNSQUARE EXPERIENTIAL, LLC TOWNSQUARE
EXPOS, LLC TOWNSQUARE INTERACTIVE, LLC TOWNSQUARE LIFESTYLE EVENTS, LLC
TOWNSQUARE LIVE EVENTS COLORADO, LLC TOWNSQUARE LIVE EVENTS INTERNATIONAL, LLC
TOWNSQUARE LIVE EVENTS MINNESOTA, LLC TOWNSQUARE LIVE EVENTS MONTANA, LLC
TOWNSQUARE LIVE EVENTS TEXAS, LLC TOWNSQUARE LIVE EVENTS WISCONSIN, LLC
TOWNSQUARE LIVE EVENTS, LLC TOWNSQUARE LIVE PRODUCTIONS, LLC TOWNSQUARE
MANAGEMENT COMPANY, LLC TOWNSQUARE MEDIA 2010, INC. TOWNSQUARE MEDIA ABILENE
LICENSE, LLC TOWNSQUARE MEDIA ABILENE, LLC TOWNSQUARE MEDIA ACQUISITION III, LLC
TOWNSQUARE MEDIA ACQUISITION IV, LLC TOWNSQUARE MEDIA AMARILLO LICENSE, LLC
TOWNSQUARE MEDIA AMARILLO, LLC TOWNSQUARE MEDIA ATLANTIC CITY II LICENSE, LLC
TOWNSQUARE MEDIA ATLANTIC CITY II, LLC



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree033.jpg]
[Signature Page To Guaranty And Security Agreement] CG&R Draft Last Saved:
03/31/2015 12:23 pm 18525483v6 TOWNSQUARE MEDIA ATLANTIC CITY III HOLDCO, LLC
TOWNSQUARE MEDIA ATLANTIC CITY III LICENSE, LLC TOWNSQUARE MEDIA ATLANTIC CITY
III, LLC TOWNSQUARE MEDIA ATLANTIC CITY LICENSE, LLC TOWNSQUARE MEDIA ATLANTIC
CITY, LLC TOWNSQUARE MEDIA AUGUSTA WATERVILLE LICENSE, LLC TOWNSQUARE MEDIA
AUGUSTA WATERVILLE, LLC TOWNSQUARE MEDIA BANGOR LICENSE, LLC TOWNSQUARE MEDIA
BANGOR, LLC TOWNSQUARE MEDIA BATTLE CREEK LICENSE LLC TOWNSQUARE MEDIA BATTLE
CREEK LLC TOWNSQUARE MEDIA BILLINGS LICENSE, LLC TOWNSQUARE MEDIA BILLINGS, LLC
TOWNSQUARE MEDIA BINGHAMPTON LICENSE, LLC TOWNSQUARE MEDIA BINGHAMPTON, LLC
TOWNSQUARE MEDIA BISMARCK LICENSE, LLC TOWNSQUARE MEDIA BISMARCK, LLC TOWNSQUARE
MEDIA BOISE LICENSE, LLC TOWNSQUARE MEDIA BOISE, LLC TOWNSQUARE MEDIA BOZEMAN
LICENSE, LLC TOWNSQUARE MEDIA BOZEMAN, LLC TOWNSQUARE MEDIA BROADCASTING, LLC
TOWNSQUARE MEDIA CASPER LICENSE, LLC TOWNSQUARE MEDIA CASPER, LLC TOWNSQUARE
MEDIA CEDAR RAPIDS LICENSE LLC TOWNSQUARE MEDIA CEDAR RAPIDS LLC TOWNSQUARE
MEDIA CHEYENNE LICENSE, LLC TOWNSQUARE MEDIA CHEYENNE, LLC TOWNSQUARE MEDIA
DANBURY LICENSE LLC TOWNSQUARE MEDIA DANBURY LLC TOWNSQUARE MEDIA DUBUQUE
LICENSE, LLC TOWNSQUARE MEDIA DUBUQUE, LLC TOWNSQUARE MEDIA DULUTH LICENSE, LLC
TOWNSQUARE MEDIA DULUTH, LLC TOWNSQUARE MEDIA FARIBAULT LICENSE LLC TOWNSQUARE
MEDIA FARIBAULT LLC TOWNSQUARE MEDIA GRAND JUNCTION LICENSE, LLC TOWNSQUARE
MEDIA GRAND JUNCTION, LLC TOWNSQUARE MEDIA KALAMAZOO LICENSE LLC TOWNSQUARE
MEDIA KALAMAZOO LLC



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree034.jpg]
[Signature Page To Guaranty And Security Agreement] CG&R Draft Last Saved:
03/31/2015 12:23 pm 18525483v6 TOWNSQUARE MEDIA KILLEEN-TEMPLE LICENSE, LLC
TOWNSQUARE MEDIA LAKE CHARLES LICENSE, LLC TOWNSQUARE MEDIA LAKE CHARLES, LLC
TOWNSQUARE MEDIA LANSING LICENSE LLC TOWNSQUARE MEDIA LANSING LLC TOWNSQUARE
MEDIA LARAMIE LICENSE, LLC TOWNSQUARE MEDIA LARAMIE, LLC TOWNSQUARE MEDIA LAWTON
LICENSE, LLC TOWNSQUARE MEDIA LAWTON, LLC TOWNSQUARE MEDIA LICENSEE OF ALBANY
AND LAFAYETTE, INC. TOWNSQUARE MEDIA LICENSEE OF PEORIA, INC. TOWNSQUARE MEDIA
LICENSEE OF ST. CLOUD, INC. TOWNSQUARE MEDIA LICENSEE OF UTICA/ROME, INC.
TOWNSQUARE MEDIA LUBBOCK LICENSE, LLC TOWNSQUARE MEDIA LUBBOCK, LLC TOWNSQUARE
MEDIA LUFKIN LICENSE, LLC TOWNSQUARE MEDIA LUFKIN, LLC TOWNSQUARE MEDIA MISSOULA
LICENSE, LLC TOWNSQUARE MEDIA MISSOULA, LLC TOWNSQUARE MEDIA MONMOUTH-OCEAN
LICENSE, LLC TOWNSQUARE MEDIA MONMOUTH-OCEAN, LLC TOWNSQUARE MEDIA NEW BEDFORD
LICENSE, LLC TOWNSQUARE MEDIA NEW BEDFORD, LLC TOWNSQUARE MEDIA ODESSA-MIDLAND
II LICENSE, LLC TOWNSQUARE MEDIA ODESSA-MIDLAND II, LLC TOWNSQUARE MEDIA
ODESSA-MIDLAND LICENSE, LLC TOWNSQUARE MEDIA ODESSA-MIDLAND, LLC TOWNSQUARE
MEDIA OF ALBANY AND LAFAYETTE, INC. TOWNSQUARE MEDIA OF ALBANY, INC. TOWNSQUARE
MEDIA OF BUFFALO, INC. TOWNSQUARE MEDIA OF EL PASO, INC. TOWNSQUARE MEDIA OF
EVANSVILLE/OWENSBORO, INC. TOWNSQUARE MEDIA OF FLINT, INC. TOWNSQUARE MEDIA OF
FT. COLLINS AND GRAND RAPIDS, LLC TOWNSQUARE MEDIA OF FT. COLLINS, INC.
TOWNSQUARE MEDIA OF GRAND RAPIDS, INC.



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree035.jpg]
[Signature Page To Guaranty And Security Agreement] CG&R Draft Last Saved:
03/31/2015 12:23 pm 18525483v6 TOWNSQUARE MEDIA OF KILLEEN-TEMPLE, INC.
TOWNSQUARE MEDIA OF LAFAYETTE, LLC TOWNSQUARE MEDIA OF MIDWEST, LLC TOWNSQUARE
MEDIA OF PRESQUE ISLE, INC. TOWNSQUARE MEDIA OF ST. CLOUD, INC. TOWNSQUARE MEDIA
OF UTICA/ROME, INC. TOWNSQUARE MEDIA ONEONTA LICENSE, LLC TOWNSQUARE MEDIA
ONEONTA, LLC TOWNSQUARE MEDIA POCATELLO LICENSE, LLC TOWNSQUARE MEDIA POCATELLO,
LLC TOWNSQUARE MEDIA PORTLAND LICENSE LLC TOWNSQUARE MEDIA PORTLAND LLC
TOWNSQUARE MEDIA PORTSMOUTH LICENSE LLC TOWNSQUARE MEDIA PORTSMOUTH LLC
TOWNSQUARE MEDIA POUGHKEEPSIE LICENSE, LLC TOWNSQUARE MEDIA POUGHKEEPSIE, LLC
TOWNSQUARE MEDIA PRESQUE ISLE LICENSE, LLC TOWNSQUARE MEDIA QUAD CITIES LICENSE
LLC TOWNSQUARE MEDIA QUAD CITIES LLC TOWNSQUARE MEDIA QUINCY-HANNIBAL LICENSE,
LLC TOWNSQUARE MEDIA QUINCY-HANNIBAL, LLC TOWNSQUARE MEDIA ROCHESTER LICENSE LLC
TOWNSQUARE MEDIA ROCHESTER LLC TOWNSQUARE MEDIA ROCKFORD LICENSE LLC TOWNSQUARE
MEDIA ROCKFORD LLC TOWNSQUARE MEDIA SAN ANGELO LICENSE, LLC TOWNSQUARE MEDIA SAN
ANGELO, LLC TOWNSQUARE MEDIA SEDALIA LICENSE, LLC TOWNSQUARE MEDIA SEDALIA, LLC
TOWNSQUARE MEDIA SHELBY LICENSE, LLC TOWNSQUARE MEDIA SHELBY, LLC TOWNSQUARE
MEDIA SHREVEPORT LICENSE, LLC TOWNSQUARE MEDIA SHREVEPORT, LLC TOWNSQUARE MEDIA
SIOUX FALLS LICENSE, LLC TOWNSQUARE MEDIA SIOUX FALLS, LLC TOWNSQUARE MEDIA
TEXARKANA LICENSE, LLC TOWNSQUARE MEDIA TEXARKANA, LLC TOWNSQUARE MEDIA TRENTON
LICENSE, LLC TOWNSQUARE MEDIA TRENTON, LLC



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree036.jpg]
[Signature Page To Guaranty And Security Agreement] CG&R Draft Last Saved:
03/31/2015 12:23 pm 18525483v6 TOWNSQUARE MEDIA TRI-CITIES LICENSE, LLC
TOWNSQUARE MEDIA TRI-CITIES, LLC TOWNSQUARE MEDIA TUSCALOOSA LICENSE, LLC
TOWNSQUARE MEDIA TUSCALOOSA, LLC TOWNSQUARE MEDIA TWIN FALLS LICENSE, LLC
TOWNSQUARE MEDIA TWIN FALLS, LLC TOWNSQUARE MEDIA TYLER LICENSE, LLC TOWNSQUARE
MEDIA TYLER, LLC TOWNSQUARE MEDIA VICTORIA LICENSE, LLC TOWNSQUARE MEDIA
VICTORIA, LLC TOWNSQUARE MEDIA WATERLOO LICENSE LLC TOWNSQUARE MEDIA WATERLOO
LLC TOWNSQUARE MEDIA WEST CENTRAL HOLDINGS, LLC TOWNSQUARE MEDIA WEST CENTRAL
INTERMEDIATE HOLDINGS, LLC TOWNSQUARE MEDIA WEST CENTRAL RADIO BROADCASTING, LLC
TOWNSQUARE MEDIA WICHITA FALLS LICENSE, LLC TOWNSQUARE MEDIA WICHITA FALLS, LLC
TOWNSQUARE MEDIA YAKIMA LICENSE, LLC TOWNSQUARE MEDIA YAKIMA, LLC TOWNSQUARE
MMN, LLC TOWNSQUARE NEW JERSEY HOLDCO, LLC TOWNSQUARE NEXT, LLC TOWNSQUARE RADIO
HOLDINGS, LLC TOWNSQUARE RADIO, INC. TOWNSQUARE RADIO, LLC ZADER ACQUISITION
COMPANY LLC Guarantors, as Grantor By: /s/ Stuart Rosenstein Name: Stuart
Rosenstein Title: Executive Vice President, Chief Financial Officer and
Secretary



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree037.jpg]
[Signature Page To Guaranty And Security Agreement] CG&R Draft Last Saved:
03/31/2015 12:23 pm 18525483v6 ACCEPTED AND AGREED as of the date first above
written: ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent By:
/s/ Rodica Dutka Name: Rodica Dutka Title: Manager, Agency



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree038.jpg]
A1-1 CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 ANNEX 1 TO GUARANTY
AND SECURITY AGREEMENT1 FORM OF PLEDGE AMENDMENT This PLEDGE AMENDMENT, dated as
of ___________ __, 20__, is delivered pursuant to Sec- tion 8.6 of the Guaranty
and Security Agreement, dated as of April 1, 2015, by Townsquare Media, Inc.
(the “Borrower”), the undersigned Grantor and the other Affiliates of the
Borrower from time to time par- ty thereto as Grantors in favor of Royal Bank of
Canada, as administrative agent and collateral agent for the Secured Parties
referred to therein (as amended, restated, amended and restated, supplemented or
oth- erwise modified from time to time, the “Guaranty and Security Agreement”).
Capitalized terms used herein without definition are used as defined in the
Guaranty and Security Agreement. The undersigned hereby agrees that this Pledge
Amendment may be attached to the Guaranty and Security Agreement and that the
Pledged Collateral listed on Annex 1-A to this Pledge Amendment shall be and
become part of the Collateral referred to in the Guaranty and Security Agreement
and shall secure all Obligations of the undersigned. The undersigned hereby
represents and warrants that each of the representations and warranties
contained in Sections 4.1, 4.2 and 4.5 of the Guaranty and Security Agreement is
true and correct and as of the date hereof as if made on and as of such date.
[GRANTOR] By: Name: Title: 1 To be used for pledge of Additional Pledged
Collateral by existing Grantor.



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree039.jpg]
A1-2 CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 Annex 1-A PLEDGED
STOCK ISSUER CLASS CERTIFICATE NO(S). PAR VALUE NUMBER OF SHARES, UNITS OR
INTERESTS PLEDGED DEBT INSTRUMENTS ISSUER DESCRIPTION OF DEBT CERTIFICATE NO(S).
FINAL MATURITY PRINCIPAL AMOUNT



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree040.jpg]
A1-3 CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 ACKNOWLEDGED AND
AGREED as of the date first above written: ROYAL BANK OF CANADA as
Administrative Agent By: Name: Title:



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree041.jpg]
A2-1 CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 ANNEX 2 TO GUARANTY
AND SECURITY AGREEMENT FORM OF JOINDER AGREEMENT This JOINDER AGREEMENT, dated
as of __________ __, 20__, is delivered pursuant to Sec- tion 8.6 of the
Guaranty and Security Agreement, dated as of April 1, 2015, by Townsquare Media,
Inc. (the “Borrower”) and the Affiliates of the Borrower from time to time party
thereto as Grantors in favor of Royal Bank of Canada, as administrative agent
and collateral agent for the Secured Parties referred to therein (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guaranty and Security Agreement”). Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agree- ment as a Grantor thereunder with the same
force and effect as if originally named as a Grantor therein and, without
limiting the generality of the foregoing, as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Se- cured Obligations of the undersigned,
hereby mortgages, pledges and hypothecates to the Administrative Agent for the
benefit of the Secured Parties, and grants to the Administrative Agent for the
benefit of the Secured Parties a lien on and security interest in, all of its
right, title and interest in, to and under the Col- lateral of the undersigned
and expressly assumes all obligations and liabilities of a Grantor thereunder.
The undersigned hereby agrees to be bound as a Grantor for the purposes of the
Guaranty and Security Agreement. The information set forth in Annex 2-A is
hereby added to the information set forth in Sched- ules 1 through 6 to the
Guaranty and Security Agreement. The information included in the perfection
certificate attached hereto as Annex 2-B is hereby added to the information set
forth in the corresponding schedules to the Perfection Certificate most recently
delivered, either on the Closing Date or pursuant to Section 6.1(e) of the
Credit Agreement. By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agree that this Joinder Agreement may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on Annex
2-A to this Joinder Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Se-
cured Obligations of the undersigned. The undersigned hereby represents and
warrants that each of the representations and warranties contained in Article IV
of the Guaranty and Security Agreement applicable to it is true and correct on
and as the date hereof as if made on and as of such date. IN WITNESS WHEREOF,
the undersigned has caused this Joinder Agreement to be duly execut- ed and
delivered as of the date first above written. [ADDITIONAL GRANTOR] By: Name:
Title:



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree042.jpg]
A2-2 CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 ACKNOWLEDGED AND
AGREED as of the date first above written: [EACH GRANTOR PLEDGING ADDITIONAL
COLLATERAL] By: Name: Title: ROYAL BANK OF CANADA as Administrative Agent By:
Name: Title:



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree043.jpg]
A2-A-1 CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 Annex 2-A
SUPPLEMENTAL SECURITY AGREEMENT SCHEDULES [See attached]



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree044.jpg]
A2-B-1 CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 Annex 2-B
SUPPLEMENTAL PERFECTION CERTIFICATE [See attached]



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree045.jpg]
A3-1 CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 ANNEX 3 TO GUARANTY
AND SECURITY AGREEMENT FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT2 THIS
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of __________ __,
20__, is made by each of the entities listed on the signature pages hereof (each
a “Gran- tor” and, collectively, the “Grantors”), in favor of Royal Bank of
Canada (“Royal Bank”), as administra- tive agent and collateral agent (in such
capacity, together with its successors and permitted assigns, the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below). W I T N E S S E T H: WHEREAS, pursuant to the Credit
Agreement, dated as of April 1, 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders and Royal Bank, as Administrative Agent for the
Lenders, the Lenders have severally agreed to provide term loans to the Borrower
upon the terms and subject to the conditions set forth therein; WHEREAS, each
Grantor (other than the Borrower) has agreed, pursuant to a Guaranty and Se-
curity Agreement of even date herewith in favor of the Administrative Agent (the
“Guaranty and Security Agreement”), to guarantee the Obligations (as defined in
the Credit Agreement) of the Borrower; and WHEREAS, all of the Grantors are
party to the Guaranty and Security Agreement pursuant to which the Grantors are
required to execute and deliver this [Copyright] [Patent] [Trademark] Security
Agreement; NOW, THEREFORE, in consideration of the premises and to induce the
Lenders and the Admin- istrative Agent to enter into the Credit Agreement and to
induce the Lenders to provide their respective term loans to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent as fol-
lows: Section 1. Defined Terms. Capitalized terms used herein (including the
recitals hereof) without definition are used as defined in the Guaranty and
Security Agreement. Section 2. Grant of Security Interest in [Copyright]
[Trademark) [Patent] Collateral. Each Grantor, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations of such
Grantor, hereby mortgages, pledges and hypothecates to the Administrative Agent
for the benefit of the Secured Parties, and grants to the Administrative Agent
for the benefit of the Secured Parties a Lien on and securi- ty interest in, all
of its right, title and interest in, to and under the following Collateral of
such Grantor (the “[Copyright] [Patent] [Trademark] Collateral”): (a) [all of
its Copyrights providing for the grant by or to such Grantor of any right under
any Copyright, including, without limitation, those Copyrights referred to on
Schedule 1 hereto; 2 Separate agreements should be executed relating to each
Grantor’s respective Copyrights, Pa- tents, and Trademarks.



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree046.jpg]
A3-2 CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 (b) all renewals,
reversions and extensions of the foregoing; and (c) all income, royalties,
proceeds and Liabilities at any time due or payable or asserted under and with
respect to any of the foregoing, including, without limitation, all rights to
sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment
thereof.] or (a) [all of its Patents providing for the grant by or to such
Grantor of any right under any Patent, including, without limitation, those
Patents referred to on Schedule 1 hereto; (b) all reissues, reexaminations,
continuations, continuations-in-part, division- als, renewals and extensions of
the foregoing; and (c) all income, royalties, proceeds and Liabilities at any
time due or payable or asserted under and with respect to any of the foregoing,
including, without limitation, all rights to sue and recover at law or in equity
for any past, present and future infringement, misappropriation, dilution,
violation or other impairment thereof.] or (a) [all of its Trademarks providing
for the grant by or to such Grantor of any right under any Trademark, including,
without limitation, those Trademarks referred to on Schedule 1 hereto; (b) all
renewals and extensions of the foregoing; (c) all goodwill of the business
connected with the use of, and symbolized by, each such Trademark; and (d) all
income, royalties, proceeds and Liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.] Section 3. Guaranty and Security Agreement. The security
interest granted pursuant to this [Copyright] [Patent] [Trademark] Security
Agreement is granted in conjunction with the security inter- est granted to the
Administrative Agent pursuant to the Guaranty and Security Agreement and each
Gran- tor hereby acknowledges and agrees that the rights and remedies of the
Administrative Agent with respect to the security interest in the [Copyright]
[Patent] [Trademark] Collateral made and granted hereby are more fully set forth
in the Guaranty and Security Agreement, the terms and provisions of which are
incor- porated by reference herein as if fully set forth herein. Section 4.
Grantor Remains Liable. Each Grantor hereby agrees that, anything herein to the
contrary notwithstanding, such Grantor shall assume full and complete
responsibility for the prosecution, defense, enforcement or any other necessary
or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] subject to a security interest hereunder.



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree047.jpg]
A3-3 CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 Section 5.
Counterparts. This [Copyright] [Patent] [Trademark] Security Agreement may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Section 6. Governing Law. This [Copyright] [Patent]
[Trademark] Security Agreement and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York. [SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



 
[guarantyandsecurityagree048.jpg]
A3-4 [SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]
CG&R Draft Last Saved: 03/31/2015 12:23 pm 18525483v6 IN WITNESS WHEREOF, each
Grantor has caused this [Copyright] [Patent] [Trademark] Se- curity Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above. Very truly yours, [GRANTOR] as Grantor By: Name: Title:
ACCEPTED AND AGREED as of the date first above written: ROYAL BANK OF CANADA as
Administrative Agent By: Name: Title:



--------------------------------------------------------------------------------



 